Citation Nr: 0217774	
Decision Date: 12/09/02    Archive Date: 12/18/02

DOCKET NO.  98-18 823	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in 
St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a back 
disability. 

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for residuals of a 
head injury.

4.  Entitlement to service connection for headaches.

5.  Entitlement to service connection for sinusitis. 

(The claims of service connection for post-traumatic 
stress disorder (PTSD), an eye disability, and a stomach 
disability, and claim for pension will be the subject of a 
later decision.)



REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Parakkal, Counsel


INTRODUCTION

The veteran's DD Form 214 shows that she had active 
service from November 1989 to June 1990.  She also had 
three additional periods of active service from July 1990 
to September 1992.

This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from a May 1998 RO decision which denied 
the veteran's claims of service connection for a back 
disability, hypertension, residuals of a head injury, 
headaches, and sinusitis.  In January 2001, the Board 
remanded the claim to the RO for further evidentiary 
development, the case was later returned to the Board in 
October 2002.

The main body of the present Board decision concerns the 
veteran's claims of service connection for a back 
disability, hypertension, residuals of a head injury, 
headaches, and sinusitis.  The Board is not, at this time, 
considering the claims of service connection for PTSD, an 
eye disability and a stomach disability, or the claim for 
pension.  The Board is undertaking additional development 
pursuant to authority granted by 67 Fed. Reg. 3,099, 3,104 
(Jan. 23, 2002) (to be codified at 38 C.F.R. 
§ 19.9(a)(2)).  When it is completed, the Board will 
provide notice of the development as required by Rule of 
Practice 903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) 
(to be codified at 38 C.F.R. § 20.903.)  After giving the 
notice and reviewing any response to the notice, the Board 
will prepare a separate decision addressing those claims.
FINDINGS OF FACT

1.  The veteran sustained a back injury during service, 
and has current residuals of such, consisting of traumatic 
arthritis of the thoracic and lumbar spine.

2.  The veteran does not have hypertension, currently.

3.  The veteran did not sustain a head injury in service; 
and she does not have residuals of a head injury, 
currently.

4.  Any headaches during service were acute and 
transitory, and any current headaches are not related to a 
disease or injury in service.

5.  Any sinusitis during service was acute and transitory, 
and any current rhinosinusitis is not related to a disease 
or injury in service.


CONCLUSIONS OF LAW

1.  The veteran's chronic back disability (traumatic 
arthritis of the thoracic and lumbar spine) was incurred 
in service.  38 U.S.C.A. § 1110, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. § 3.303 (2002).

2.  Hypertension was not incurred in or aggravated by 
service and may not be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
1137 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2002).

3.  A chronic head injury was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991 & Supp. 2001); 38 C.F.R. § 3.303 (2002).

4.  Headaches were not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 
2001); 38 C.F.R. § 3.303 (2002).

5.  Sinusitis was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 
2001); 38 C.F.R. § 3.303 (2002). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran's DD Forms 214 show that she had active 
service from November 1989 to June 1990, July 1990 to July 
1991, July 1991 to April 1992, and April 1992 to September 
1992.

On enlistment examination in June 1988, the veteran's 
spine, heart, head, neurological system, and sinuses were 
clinically normal.  Her blood pressure was 100/72.

A May 1989 report shows that the veteran had been seen 
multiple times for several complaints including headaches.  
Following an examination, it was noted that the assessment 
was light headedness possibly secondary to mild 
dehydration.  It was noted that the veteran's multiple 
complaints were non-specific and raised the possibility of 
stress as an etiology. 

In June 1989, the veteran complained of headaches and 
dizziness for the previous 7 days.  It was noted that the 
vehicle in which she had arrived had a gas spill and that 
she had experienced headaches and dizziness since she 
arrived.  Following an examination, the diagnosis was 
constipation.  

A June 1990 sick slip reveals that the veteran was placed 
on light duty for 24 hours after complaining of headaches, 
among other things. 

In November 1990, the veteran reported improved nasal 
drainage.  It was also noted that she had swollen, boggy 
mucosa.  

In December 1990, the veteran complained of headaches, 
dizziness, and vomiting, among other things.  It was noted 
that the veteran had the symptoms for 1 to 2 weeks.  It 
was noted that she had a previous history of a similar 
episode in 1989.  Following an examination, the assessment 
was rule out anemia. 

In January 1991, the veteran complained of dizziness, and 
a sharp pain in the head, among other things.  The 
assessment was viral etiology/anemia. 

In March 1991, the veteran complained of stomach cramps, 
diarrhea, and headaches, among other things.  Following an 
examination, she was diagnosed as having possible pelvic 
inflammatory disease (PID). 

In May 1991, the veteran was seen in the gynecological 
clinic and reported having low back pain.  A diagnosis was 
not rendered. 

In March 1992, she reported that her headaches were 
better.  The assessments included first trimester 
pregnancy and possible PID.

On examination, in April 1992, the veteran's spine, heart, 
head, neurological system, and sinuses were clinically 
normal.  In the section entitled "NOTES (Continued) AND 
SIGNIFICANT OR INTERVAL HISTORY," sinusitis, pregnant 
(status), headaches, and back pain were indicated.  It was 
also noted that her blood pressure was 110/80, while 
sitting.  The veteran reported a medical history of 
frequent or severe headaches, sinusitis, pain or pressure 
in chest, and recurrent back pain.  An examiner indicated 
that the veteran had low back pain, possibly from lifting 
heavy objects or exercise.
 
A June 1993 VA examination report shows that the veteran 
reported that she got headaches in the sinus area.  On 
examination, it was noted that her blood pressure was 
115/70.  It was also noted that she had minimal nasal 
congestion and some post-nasal drip.  There were no 
pertinent diagnoses.

Generally, VA medical records, dated from 1994 to 2001, 
show treatment for back problems, headaches, and sinus 
problems.  A 1995 record (the month is not reflected) 
shows a diagnostic impression of sinusitis.  A June 1995 
VA record reflects that the veteran had sinus congestion 
for a week, and the assessments included an upper 
respiratory infection.  In July 1995, she reported having 
headaches.  Following an examination, sinusitis was to be 
ruled out versus tension headaches (stress induced).  In 
April 1996 and April 1997, she said, she had headaches.  A 
November 1997 record reflects a diagnosis of back pain, 
post-traumatic.  A June 1998 medical record reflects that 
she was instructed to discontinue birth control pills due 
to migraines.  In December 2000, she reported a history of 
migraines, along with cold symptoms.  Following an 
examination, the assessment was a probable viral upper 
respiratory infection.  In January 2001, she reported she 
had a headache for a few days, and she said she had a 
history of migraines.  The assessment was headache - 
nonspecified.  Additionally, it is noted that the 
veteran's blood pressure was 131/68 in March 2001.

The veteran was involved in a motor vehicle accident (MVA) 
in April 1997.  She complained of back, neck, and head 
pain on the left side.  The diagnosis was MVA-multiple 
contusions.  It was noted that there was no head injury.  
Other contemporaneous records reflect assessments 
including an acute cervical and thoracolumbar sprain with 
radiculitis, and post-traumatic headaches.  X-ray studies 
in April 1997 show that the veteran had a negative lumbar 
spine. 

A July 1997 MRI study reflects that the veteran had 
degenerative changes with decreased signal intensity noted 
at the L5/S1 discs; minimal bony ridging was noted with an 
associated diffused bulging disc which produced no 
significant encroachment in the spinal canal or foramina. 

Private examination and treatment records, dated in 1997, 
show that the veteran indicated that her neck and back 
were injured when she was involved in a MVA in April 1997.  
She also reported having headaches.  It was objectively 
noted that the veteran had back pain and she was diagnosed 
as having post-traumatic headaches.
 
A November 2001 VA spine examination reveals that the 
veteran reported that she developed back pain after an 
automobile accident in 1990, which occurred during 
service.  Thereafter, she said, her condition improved but 
in 1997 she said she was involved in another automobile 
accident and now had a lot of back pain.  It was noted she 
had undergone a MRI which showed degenerative changes in 
the lumbar spine.  It was noted her main problems included 
back pain in the upper and mid back regions.  Following an 
examination, the diagnosis was degenerative arthritis of 
the thoracic and lumbar spine.  It was concluded that the 
diagnosis was secondary to pathology that occurred while 
in service. 

A November 2001 VA nose, sinus, larynx, and pharynx 
examination report shows that the veteran complained that 
her sinus problems began approximately in 1989- 1990.  It 
was noted that she had not had any previous nasal or sinus 
surgery and had not required frequent antibiotics for 
sinusitis.  It was also reported that she had headaches 
which were described as pain on the left side of her face 
and eye.  On examination, it was noted that anterior 
rhinoscopy revealed a midline septum with some mild septal 
spurs.  There was no pus, polyps, or blood in the nose.  
There were no visible lesions in the nose; the nasal 
airways were patent, bilaterally; and  there were some 
secretions in the nose.  Following an examination, it was 
concluded that the veteran had a history of allergic 
rhinosinusitis, particularly to dust.  CT studies of the 
paranasal sinuses were unremarkable. 

A November 2001 VA stomach examination report shows that 
the veteran reported having no knowledge of a previous 
hypertension diagnosis.  It was noted that her claims file 
revealed that her blood pressure readings were:  144/71 in 
December 2000; 138/68 in January 2001; 127/79 in January 
2001; and 129/76 in October 2001.  The impression was no 
hypertension on examination. 

A November 2001 VA neurological examination report shows 
that the veteran was involved in four separate motor 
vehicle accidents.  The first accident, in 1989, involved 
a frontal impact; and she was not rendered unconscious and 
she did not sustain a head injury.  The second and third 
accidents, occurred in 1992 and 1993, and in these she 
neither sustained a head injury nor was rendered 
unconscious.  The fourth accident occurred in April 1997, 
and again she did not sustain a head injury.  While in 
service, the veteran complained of headaches multiple 
times.  The veteran also reported a history of having been 
physically abused by her husband in 1991.  An examination, 
included MRI studies.  The impression was that MRI imaging 
did not confirm a head injury.  It was noted that the 
veteran's headaches had some limited migrainous features.  
It was noted that any anemia, which was first manifested 
in service, was not related to these headaches. 

II.  Legal Analysis

Veterans Claims Assistance Act (VCAA) 

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the VCAA.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2001).  To implement the provisions of the 
law, the VA promulgated regulations published at 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)).  The amendments 
became effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(b) which became effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 
38 C.F.R. § 3.159(c)(4)(iii), VA stated that "the 
provisions of this rule merely implement the VCAA and do 
not provide any rights other than those provided in the 
VCAA."  66 Fed. Reg. 45,629.  Accordingly, in general 
where the record demonstrates that the statutory mandates 
have been satisfied, the regulatory provisions likewise 
are satisfied.  The Act and implementing regulations 
eliminate the concept of a well-grounded claim, redefine 
the obligations of VA with respect to the duty to assist, 
and supersede the decision of the United States Court of 
Appeals for Veterans Claims in Morton v. West, 12 Vet. 
App. 477 (1999), withdrawn sub nom.  Morton v. Gober, 14 
Vet. App. 174 (per curiam order) (holding that VA cannot 
assist in the development of a claim that is not well 
grounded). 

First, VA has a duty to notify the veteran and her 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  The record shows that the 
veteran was properly notified of the outcome of the May 
1998 decision.  The discussion in the RO's May 1998 
decision, the statement of the case (SOC) issued in 
October 1998, the January 2001 Board remand, the 
supplemental statement of the case (SSOC) issued in August 
2002, and in numerous letters over the years informed the 
veteran of the information and evidence needed to 
substantiate her claims and complied with VA's 
notification requirements.  Specifically, an October 2002 
letter informed the veteran that the RO was certifying the 
appeal; thus, the veteran could not reasonably expect 
further development of her claims.  Thus, the veteran has 
been provided notice of what VA was doing to develop the 
claims, notice of what she could do to help her claims and 
notice of how her claims were still deficient.  Because no 
additional evidence has been identified by the veteran as 
being available but absent from the record, the Board 
finds that any failure on the part of VA to further notify 
the veteran what evidence would be secured by VA and what 
evidence would be secured by the veteran is harmless.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In the instant case, VA has made efforts to 
develop the record.  Efforts were made to obtain all 
pertinent records bearing on her claims.  Further, the 
veteran has not identified any other outstanding records.  
Finally, it is noted that the veteran was provided with 
comprehensive VA examinations in November 2001 which 
addressed the pivotal questions in this case regarding 
etiology.  In sum, the Board finds that the record 
contains sufficient evidence to make a decision on the 
claims.  VA has fulfilled its duty to assist.

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law 
does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in 
a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to notify and to assist the veteran 
in this case. 

Service Connection Claims

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Service incurrence for arthritis and hypertension will be 
presumed if manifest to a compensable level within one 
year of the veteran's separation from service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137; 38 C.F.R. 
§§ 3.307, 3.309. 

Back Disability 

In the instant case, it is noted that the veteran's spine 
was normal on enlistment examination, in June 1988.  In 
May 1991, she complained of low back pain, and a diagnosis 
was not rendered.  On examination in April 1992, it was 
noted that her spine was clinically normal; however, it 
was also objectively noted that she had a significant 
medical history of back pain.  Notably, the veteran also 
reported a history of recurrent back pain on 
questionnaire.  

After service, VA outpatient treatment records show 
intermittent complaints of back problems.  In April 1997, 
the veteran was involved in a MVA and reported having back 
pain, and she was noted as having an acute thoracolumbar 
sprain with radiculitis.  A July 1997 MRI study shows that 
the veteran had degenerative changes of the lumbosacral 
spine. 

In January 2001, the Board remanded the case to the RO for 
further evidentiary development, seeking an opinion on the 
origin of the veteran's back problems.  Pursuant to the 
remand, the veteran underwent a VA spine examination in 
November 2001.  The VA examiner noted that the veteran 
reported having back pain after a 1990 MVA, in service.  
Following an examination, the diagnosis was degenerative 
arthritis of the thoracic and lumbar spine, and it was 
opined that the diagnosis was secondary to pathology that 
occurred while in service.

The Board is under an obligation to base its decision on 
the evidence of record.  In the instant case, a VA 
examination reflects an opinion which relates the 
veteran's current back problems to service, and there is 
no probative medical evidence to the contrary; as such, 
service connection for traumatic arthritis of the thoracic 
and lumbar spine is granted.  38 U.S.C.A. § 5107.

Hypertension

A review of the veteran's service medical records does not 
reflect any evidence of elevated blood pressure findings, 
and no treatment or diagnoses of hypertension.

Post-service medical evidence similarly shows that the 
veteran does not have hypertension.  Notably, during a 
November 2001 VA examination, the veteran said she had no 
knowledge of a previous hypertension diagnosis.  Further, 
it was noted that a review of the claims folder revealed 
the following blood pressure readings in December 2000, 
January 2001, January 2001, and October 2001:  144/71, 
138/68, 127/79, and 129/76, respectively.  Following an 
examination, it was opined that the veteran had no 
hypertension on examination. 

The United States Court of Appeals for Veterans' Claims 
(Court) has stated that Congress specifically limits 
entitlement for a service-connected disease or injury to 
cases where such incidents have resulted in a disability, 
"and held that "[i]n the absence of proof of a present 
disability [,] there can be no valid claim."  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141, 43-144 (1992).  Because there 
is no evidence of a current and competent diagnosis of 
hypertension, the claim of service connection must be 
denied.  Id.


Residuals of a Head Injury

The veteran asserts that she sustained a head injury in a 
MVA during service in 1989 or 1990.  She also asserts that 
she was hit in the head by her husband, during service, in 
1991.  The service medical records do not corroborate 
these assertions.  There is no evidence on file that she 
sustained a head injury in an inservice MVA or at any 
other time during service.  Notably, in November 2001, she 
underwent a VA examination at which time it was pointed 
out that she had been in four separate MVAs over the 
years, including during service.  It was noted that she 
did not sustain a head injury in any of the accidents.  
Further, following an examination, including MRI studies, 
it was opined that she did not have residuals of a head 
injury. 

The veteran is competent to report that she had had a head 
injury.  However, her recent assertions are accorded less 
probative value than the contemporaneous service records.  
Regardless, the happening of an event (head injury) is 
just one factor that must be considered.  The existence of 
current disability must also be established.  Although the 
appellant believes that she has residuals, the competent 
medical evidence establishes that she does not have 
residuals of an inservice head injury.  This medical 
evidence is far more probative than unsupported lay 
opinion.  As in the aforementioned case, since the veteran 
does not have the disability at issue, namely residuals of 
a head injury; service connection must be denied.  Id.

Headaches

A review of the veteran's service medical records shows 
that her head and neurological system were normal on 
enlistment examination in June 1988.  During the course of 
her service, she complained of headaches on an 
intermittent basis, and was variously diagnosed as having 
mild dehydration, constipation, anemia, a viral condition, 
and possible PID.  It was also speculated that the 
veteran's headaches could be stress related.  In April 
1992 (shortly before her service discharge), the veteran's 
head and neurological system were noted as clinically 
normal; however, it was also noted that she had a history 
of headaches.

Following her service discharge, the record reveals that 
the veteran complained of headaches on occasion.  Several 
treatment records reflect that she reported having 
headaches after a 1997, post-service MVA, and she was 
diagnosed as having post-traumatic headaches.  It was also 
suggested that her birth control pills were causing her to 
have headaches.  

In November 2001, the veteran underwent a VA neurological 
examination, and it was noted that she had headaches with 
some limited migrainous features.  Notably, migraines were 
never documented during service.  It was also opined that 
the veteran's anemia was not related to her headaches.  
 
In sum, it is again acknowledged that a history of 
headaches was noted on examination in April 1992, around 
the time of the veteran's service separation; however, 
chronic headaches were not clinically noted at that time.  
Further, there is no medical evidence which provides an 
etiological link between the veteran's current headaches 
(migraines or otherwise) and a disease or injury in 
service or to a service-connected disability.  As such, 
the veteran's claim of service connection for headaches 
must be denied.

Sinusitis

On enlistment examination, in June 1988, the veteran was 
noted as having normal sinuses.  During service, the 
veteran occasionally complained of congestion and sinus 
problems.  On examination in April 1992, it was noted that 
her sinuses were clinically normal and that she had a 
history of sinusitis.  

Post-service medical evidence shows that the veteran 
complained of sinus congestion and pain over the years, 
and she was occasionally diagnosed as having sinusitis.  
At a November 2001 VA examination, it was noted that a CT 
study of the paranasal sinuses was unremarkable.  It was 
opined that the veteran had a history of allergic 
rhinosinusitis, particularly to dust.

In sum, the Board concludes that there is no evidence 
providing an etiological link between any current 
sinusitis (including rhinosinusitis) and a disease or 
injury in service.  In this regard, it is noted that the 
veteran was never noted as having allergic rhinosinusitis 
in service; rather, rhinosinusitis was first medically 
documented many years after service.  As such, the 
veteran's claim for service connection for sinusitis must 
be denied.

Additional matters

While the veteran appears to argue that her hypertension, 
residuals of a head injury, headaches and sinusitis are 
related to service, she is not competent to render such an 
opinion as she is a layman, possessing no medical 
expertise or training.  See Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492, 494-5 (1992) (laypersons are not competent to render 
medical opinions). 

The benefit-of-the-doubt rule provides that, where there 
is an approximate balance of positive and negative 
evidence regarding the merits of a material issue, the 
benefit of the doubt in resolving such an issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); see Ashley 
v. Brown, 6 Vet. App. 52 (1993).  The Board has carefully 
considered the rule, but is unable to find that the 
positive and negative evidence is, under the applicable 
law, in balance.  Instead, the great weight of evidence is 
against the veteran's service connection claims for 
hypertension, residuals of a head injury, headaches, and 
sinusitis and, thus, the rule is inapplicable.



ORDER

Service connection for degenerative arthritis of the 
thoracic and lumbar spine is granted.

Service connection for hypertension is denied.

Service connection for residuals of a head injury is 
denied.

Service connection for headaches is denied.

Service connection for sinusitis is denied.

		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

